Case 1:19-cr-00063-SPW Document 62 Filed 07/28/20 Page 1 of 1

FILED

IN THE UNITED STATES DISTRICT COURT ei
FOR THE DISTRICT OF MONTANA Olt, US Dlect Cou
BILLINGS DIVISION pilings
UNITED STATES OF AMERICA,
CR 19-63-BLG-SPW

Plaintiff,
VS. ORDER
JULIAN TYLER BAUGHMAN,

Defendant.

 

 

A copy of the trial transcript in this case will be used on appeal. In the
interest of protecting a juror’s personal privacy,

IT IS HEREBY ORDERED that the name of the juror in the Volume II of
II transcript at page 245, line 13 shall be redacted from the trial transcript in this
matter.

fr
DATED this f8 day of July, 2020.

Lhevar 6 whet

“SUSAN P. WATTERS
United States District Judge
